Citation Nr: 9909362	
Decision Date: 04/02/99    Archive Date: 04/16/99

DOCKET NO.  97-25 490	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

M. A. Herman, Associate Counsel



INTRODUCTION

The veteran had active military service from August 1969 to 
August 1973.  He died on June [redacted], 1996.  The appellant 
is the widow.  This appeal arises from a July 1996 rating decision 
of the Huntington, West Virginia, regional office (RO) which 
denied service connection for the cause of the veteran's 
death.  The appellant was notified of this decision on August 
13, 1996.  The notice of disagreement was received in October 
1996.  The statement of the case was issued in February 1997.  
The appellant's substantive appeal was received on August 11, 
1997.

This matter was Remanded by the undersigned in August 1998 
for the purpose of affording due process to the appellant, 
and it has been returned to the Board of Veterans' Appeals 
(Board) for appellate review.

The Board again notes that the appellant appears to have 
raised the issue of entitlement to dependency and indemnity 
compensation pursuant to the provision of 38 U.S.C.A. §1151, 
and that the RO has yet to adjudicate this issue.  
Nevertheless, as the issue of entitlement to dependency and 
indemnity compensation pursuant to the provision of 38 
U.S.C.A. §1151 is not inextricably intertwined with the 
current appeal, the issue is referred to the RO for the 
appropriate action.


REMAND

Medical records from the Camden-Clark Memorial Hospital were 
received by the RO in January 1999.  A Report of Contact 
dated in March 1999 indicated that the appellant's 
representative did not wish to waive RO consideration of this 
evidence.  Thus, in light of the request made by the 
appellant's representative, and because this evidence was not 
previously considered by the RO or addressed in a 
supplemental statement of the case prior to the case being 
sent to the Board, the case must be returned to the RO for 
its review of the aforementioned evidence and inclusion of 
the evidence in a supplemental statement of the case.  38 
C.F.R. §§ 19.37, 20.1304 (1998). 

Under the circumstances described above, additional 
development is considered necessary.  Therefore, this case is 
Remanded to the RO for the following development:

The RO should review the additional 
evidence submitted in connection with the 
evidence already of record.  If the 
decision remains adverse to the 
appellant, she and her representative 
should be issued a supplemental statement 
of the case and afforded a reasonable 
opportunity to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant need take no 
action until otherwise notified, but she or her 
representative may furnish additional evidence and argument 
while the case is in remand status.  Quarles v. Derwinski, 3 
Vet. App. 129, 141 (1992); Booth v. Brown, 8 Vet. App. 109 
(1995).  The purpose of this REMAND is to afford due process.  
No inference should be drawn regarding the final disposition 
of the claim as a result of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Iris S. Sherman
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (1998).





- 4 -


